IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mary Lou Brenckman,               :
                Petitioner        :
                                  :
           v.                     :
                                  :
Department of Human Services,     : No. 443 C.D. 2018
                 Respondent       :


                                ORDER

           AND NOW, this 5th day of December, 2019 it is ORDERED that
the above-captioned opinion filed October 1, 2019, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.


                                  ___________________________
                                  ANNE E. COVEY, Judge